2016 IL App (1st) 160651
                                              No. 1-16-0651
                                                                        Fifth Division
                                                                   December 30, 2016
     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

                                                    )
     BULLET EXPRESS, INC.,                          )
                                                    )
           Plaintiff-Appellee,                      )   Appeal from the Circuit Court
                                                    )   of Cook County.
     v.                                             )
                                                    )   No. 14 CH 962
     NEW WAY LOGISTICS, INC.,                       )
                                                    )   The Honorable
           Defendant-Appellant                      )   Brigid Mary McGrath,
                                                    )   Judge Presiding.
     (Tom Stankiewicz,                              )
           Defendant).                              )
                                                    )
     ______________________________________________________________________________

                PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
                Justices Hall and Reyes concurred in the judgment and opinion.

                                                OPINION

¶1         The instant appeal arises from the trial court’s finding, after a bench trial, that defendant

        New Way Logistics, Inc., was liable to plaintiff Bullet Express, Inc., for tortious interference

        with a prospective economic advantage. The trial court’s finding was based on defendant’s

        conduct in picking up and refusing to deliver two cargo loads that plaintiff had hired

        defendant to deliver, which defendant did in an attempt to force plaintiff to pay defendant

        funds that plaintiff allegedly owed defendant for previous deliveries. Defendant appeals the
     No. 1-16-0651


         trial court’s finding, as well as the trial court’s imposition of punitive damages. For the

         reasons that follow, we affirm.

¶2                                           BACKGROUND

¶3                                              I. Complaint

¶4           On January 17, 2014, plaintiff filed a five-count verified complaint against defendant and

         Tom Stankiewicz, 1 defendant’s principal. Plaintiff’s complaint alleges that plaintiff was an

         Illinois corporation that “operated as an expedited long haul carrier utilizing independent

         contractors such as [defendant to deliver goods]. Under [plaintiff’s] business model,

         [plaintiff] provides express and emergency transportation services of small, pallet-sized

         shipments or smaller for its customers that require immediate pick-up and delivery.” On

         November 12, 2013, plaintiff and defendant entered into a lease agreement whereby

         defendant agreed to lease four vans to plaintiff and to provide drivers to transport shipments

         as dispatched by plaintiff.

¶5           On January 3, 2014, plaintiff received an emergency request from Bronco Freight

         Systems (Bronco) to transport a shipment from South Elgin, Illinois, to Eufala, Alabama,

         “with the express direction that the pallet be delivered at the destination on January 4, 2014

         by 8:00 a.m. without fail.” After receiving this request, plaintiff assigned the shipment to

         defendant for delivery via one of the vans leased to plaintiff. On the same day, defendant’s

         driver picked up the shipment in South Elgin, Illinois.

¶6           Also on January 3, 2014, plaintiff received a request from Landstar Express America,

         Inc. (Landstar), to transport a shipment from Michigan City, Indiana, to Minneapolis,


             1
               Stankiewicz’s name is spelled “Stakiewicz” throughout the record, including in documents filed
     by defendant. However, at trial, when asked to spell his name, Stankiewicz spelled it “Stankiewicz.” We
     use the spelling provided at trial.
                                                        2
     No. 1-16-0651


        Minnesota, “for immediate delivery.” After receiving this request, plaintiff assigned the

        shipment to defendant for delivery via one of the vans leased to plaintiff. On the same day,

        defendant’s driver picked up the shipment in Michigan City, Indiana.

¶7         However, “after picking up the Landstar Shipment and the Bronco Shipment, [defendant]

        refused to deliver the shipments as directed by [plaintiff] and, instead, took the Landstar

        Shipment and the Bronco Shipment hostage by keeping the two shipments at the parking lot

        outside [defendant’s] location in Niles, Illinois.” Stankiewicz, defendant’s principal, supplied

        the purported reason for keeping the shipments on January 4, 2014, when he contacted

        plaintiff “and demanded that [plaintiff] pay [defendant] over $25,550.00 for services

        performed under the [lease agreement] despite the fact that [defendant] had only performed

        $19,019.81 of services and despite the fact that its payments were not yet due under the

        Agreement.” The complaint alleges that the past November, plaintiff had received a “Notice

        of Assignment,” which directed it to forward all payments due to defendant to a bill factoring

        company. Plaintiff had forwarded two payments to the factoring company, but was later

        informed that the factoring company had “misplaced the payments,” meaning that plaintiff

        had not received credit. Plaintiff “informed [defendant] that it was ready[,] willing[,] and able

        to replace the checks but, instead, Defendants commandeered the two shipments.”

¶8         On January 4, 2014, plaintiff informed defendant that the two shipments had a value of

        $78,000 and $200,000, respectively, “and that they needed to be delivered immediately or

        [plaintiff] would lose Landstar and Bronco as customers.” However, “despite [defendant’s]

        actual knowledge that its decision to hold the two expedited shipments subjected [plaintiff] to

        substantial liability and the likely loss of its customers Bronco and Landstar, [defendant]

        persisted in its intentional decision to hold the Bronco Shipment and the Landstar Shipment


                                                     3
       No. 1-16-0651


           hostage.” The complaint alleges that, on information and belief, the two shipments remained

           on defendant’s vans as of the date of the filing of the complaint.

¶9             The complaint alleges five counts against defendant and Stankiewicz, its principal,

           including counts for replevin, breach of contract, a temporary restraining order, and

           conversion. 2 However, only count V, for tortious interference with a prospective economic

           advantage, is at issue on appeal and, accordingly, that is the only count we discuss herein.

¶ 10           Count V alleges that as of January 3, 2014, plaintiff “had enjoyed a continuous business

           relationship with Landstar for over seven years and had developed personal relationships

           with several representatives of Landstar.” Similarly, as of January 3, 2014, plaintiff “had

           enjoyed a continuous business relationship with Bronco and had developed personal

           relationships with several representatives of Bronco.” 3 Count V alleges that plaintiff

           “reasonably expected to continue a valid business relationship with Bronco and with

           Landstar,” and further alleges that defendant and Stankiewicz were aware of plaintiff’s

           reasonable expectancy of continuing the relationships with the two companies. Nevertheless,

           “[defendant] and Tom Stakiewicz [sic] purposefully interfered with [plaintiff’s] legitimate

           expectancy to continue its valid business relationships with Bronco and with Landstar by

           intentionally and without legal or contractual justification holding the Landstar Shipment and

           the Bronco Shipment hostage.” As a result, “[plaintiff] has and will continue to suffer

           damages resulting from [defendant’s] and Tom Stakiewicz’s [sic] wrongful actions.”




               2
                 The record on appeal contains an order indicating that plaintiff voluntarily dismissed the counts
       concerning conversion and for the temporary restraining order. However, the parties proceeded to trial on
       the counts for breach of contract, conversion, and tortious interference, indicating that it was the replevin
       count, not the conversion count, that was voluntarily dismissed.
               3
                 While count V concerns both Landstar and Bronco, at trial, plaintiff’s counsel indicated that “we
       are going to focus mainly on” Landstar.
                                                            4
       No. 1-16-0651


          Accordingly, count V sought compensatory damages in excess of $50,000, punitive damages,

          and attorney fees and costs.

¶ 11         On January 21, 2014, defendant filed an answer and counterclaim, in which defendant

          admitted to being assigned the two shipments and picking them up. Defendant further

          admitted “that [defendant] initially declined to deliver the shipments because of [plaintiff’s]

          breach of contract[.]” Defendant also admitted “that on January 3, 2014 Krzysztoy [sic]

          Stojkowski[4] demanded payment of those amounts due, that [plaintiff] promised that it

          would make the payments, [and] that [plaintiff] has not made the payments due in breach of

          the parties’ contract[.]” Defendant denied that plaintiff informed it of plaintiff’s relationships

          with Bronco and Landstar and that it would likely lose those customers as a result of

          defendant’s actions. Defendant also denied that the shipments remained on its vans.

¶ 12         Defendant’s counterclaim, which is not at issue on appeal, alleged that on November 12,

          2013, plaintiff and defendant entered into a lease for the transportation of goods in interstate

          commerce. Defendant alleged that it had “fully performed its obligations under the terms of

          the Lease and has billed [plaintiff] the sum of $28,598.88.” However, “[plaintiff] has failed

          to pay for the services rendered by [defendant] in material breach of the Lease.” Accordingly,

          the counterclaim sought damages in the amount of $28,598.88.

¶ 13                                                II. Trial

¶ 14         The matter proceeded to a bench trial, which was conducted on June 16 and June 17,

          2015. Since the only issues on appeal concern the count for tortious interference and the

          award of punitive damages, we focus primarily on those facts and relate other facts as needed

          to provide context. As noted, while the complaint contains allegations concerning both


             4
                 Stojkowski is defendant’s owner.
                                                         5
       No. 1-16-0651


          Landstar and Bronco, at trial, plaintiff’s counsel indicated that “we are going to focus mainly

          on” Landstar.

¶ 15                                    1. Sonja Jovanovic-Calasan

¶ 16         Sonja Jovanovic-Calasan testified that she is the owner of plaintiff, a company she

          founded in October 2007 as an expedited carrier. She founded the company with her ex-

          husband and, when the marriage dissolved, Jovanovic-Calasan realized that she “couldn’t do

          it all by myself,” so she hired George Ilibasic to work with her. She explained that the

          company transported “like 96 percent” automobile parts, and that the company was penalized

          if it was not on time with its pickups and deliveries.

¶ 17         Jovanovic-Calasan first became aware of defendant in October 2013 when Stankiewicz

          called her and offered her the use of 10 sprinter vans. She informed him that plaintiff did not

          have enough work for 10 vans, and testified that “[h]e had absolutely no experience

          whatsoever, so I was a little hesitant.” Nevertheless, she decided to hire four vans.

          Stankiewicz came to Jovanovic-Calasan’s office in November 2013 for a meeting with her

          and Ilibasic, where Jovanovic-Calasan explained the business to Stankiewicz. Jovanovic-

          Calasan testified that she “emphasized how important every single shipment is for our

          customers. So it’s all expedited. I need to know at every single time when the driver is at the

          pickup, when he is loaded with pieces waiting, [bill of lading (BOL)] number, when he

          arrives at the shippers, at the consignee, who signed for the freight. *** We track our

          shipments every hour on the hour for our customers, and our customers get email alerts

          stating where their shipment is. This is how important the shipment is in every single

          shipment that we haul. That’s what I went through with him.” Stankiewicz indicated that he

          understood.


                                                        6
       No. 1-16-0651


¶ 18         Jovanovic-Calasan testified that at the beginning, she dispatched shipments to defendant

          personally “just because they had no experience, so I wanted to make sure everything is done

          correctly.” In dispatching shipments to defendant, Jovanovic-Calasan communicated only

          with Stankiewicz because defendant’s drivers did not speak English and Jovanovic-Calasan

          did not speak Polish. When she dispatched a shipment, she would do so via text message,

          communicating the details of the shipment. Once Stankiewicz received the text message, he

          was required to text back that he received the message, as well as another message when the

          driver arrived at the pickup location and when he was loaded. Jovanovic-Calasan explained

          that the moment that the driver arrived, she was required to call the customers and inform

          them that the driver was there “[b]ecause it’s an expedited shipment. It’s a very important

          shipment. It’s something that needs to go fast, and that’s all we have been doing for seven

          years, that’s all I have ever done is expedited freight.”

¶ 19         Jovanovic-Calasan testified that she left to visit her brother in Serbia on December 24,

          2013, and returned on January 6, 2014. Before she left, she informed all drivers, including

          Stankiewicz, that she was leaving and the length of her trip. While she was away, Ilibasic

          was in charge. During her trip, she was awakened by a message from Ilibasic, who informed

          her that defendant was “saying that they never received any payment and that they are

          holding the freight because of nonpayment.” Prior to this, Jovanovic-Calasan had not been

          aware that there was any payment issue with defendant.

¶ 20         Jovanovic-Calasan contacted Stankiewicz immediately and communicated with him

          through text messages, copies of which were admitted into evidence without objection. One

          of the text messages from Stankiewicz was dated January 4, 2014, and stated, in part: “Kris

          wanted to hold on to cargo over a week ago but I stopped him.” Jovanovic-Calasan testified


                                                        7
       No. 1-16-0651


          that she did not know “Kris” at the time but later learned that “Kris” was Stojkowski,

          Stankiewicz’s partner. Prior to January 4, defendant had never threatened to hold a load

          hostage and Jovanovic-Calasan was not aware that defendant was going to attempt to do so.

          Jovanovic-Calasan’s reply to Stankiewicz was: “But Tom WHY would you do that??? You

          know I’m coming back on [January 8].”

¶ 21         A later text from Stankiewicz, also dated January 4, stated: “I will not but [K]ris will

          contact those companies from BOLs tomorrow for sure. To let them know why he kept the

          cargo. Just a heads up.” Upon receiving this text, Jovanovic-Calasan’s understanding was

          that she was being threatened that defendant was going to contact her customers, Landstar

          and Bronco, whose shipments were being held by defendant. Stankiewicz provided her with

          Stojkowski’s phone number, and Jovanovic-Calasan called Stojkowski and asked him to

          deliver the freight. She told him that she would be back that Monday and would wire the

          money that defendant claimed it did not receive. Jovanovic-Calasan testified that “[h]e said,

          ‘No. Either you have three options: One, you wire me 27,000,’ I think it was; ‘two, you give

          me the title to your car; or three, I see you in court.’ Well, I took option No. 3. I had no other

          option to take. It was Friday night. I can’t wire anything on a *** Friday night. I can’t wire

          anything on a Saturday. I can’t wire anything on a Sunday. So it was out of my control. They

          waited for Friday night to take this load hostage, where I could not do anything until Monday

          morning.”

¶ 22         Jovanovic-Calasan contacted Jonathan Hauger from Landstar to inform him of the delay;

          she testified that “Jonathan Hauger has been one of our customers for the past six years. We

          had a great relationship, talked constantly on the phone. So I wanted to let him know what

          was going on with this freight, since that freight was supposed to have already been


                                                        8
       No. 1-16-0651


           delivered.” Jovanovic-Calasan called Hauger “maybe 20 times” about the held load. She

           discovered that the shipment was eventually delivered and called Hauger to advise him of

           that; she never had another conversation with Landstar after that.

¶ 23           Jovanovic-Calasan testified that Landstar became plaintiff’s customer in March 2008 and

           was a consistent customer until January 2014. She testified that “[w]e had a great

           relationship. We never had any issues or problems whatsoever.” In the two years prior to

           January 2014, plaintiff had transported over 100 loads for Landstar, and between March 2008

           and 2012, plaintiff had consistently transported approximately 50 loads a year for Landstar.

           During the six years that plaintiff provided service for Landstar, there were no gaps in which

           plaintiff stopped handling Landstar shipments, nor were there any disputes during that time;

           plaintiff was never late on any Landstar deliveries. Records of the shipments plaintiff

           delivered for Landstar in 2012 and 2013 were admitted into evidence over defendant’s

           objection. 5 These records showed that in 2012, plaintiff’s profit from Landstar shipments was

           $23,392.87, and its 2013 profits were $21,748.72.

¶ 24           After the incident, Jovanovic-Calasan attempted to contact Landstar “[n]umerous times”

           because “we had such a great relationship, and I did not want to lose them as a customer

           whatsoever, so I tried to talk to them and see what we could do to get back the business from

           them, but I never got any emails back. I sent emails numerous times, calls. Never nothing.”

           Since the incident, plaintiff had not delivered any shipments for Landstar.

¶ 25           Jovanovic-Calasan testified that she had expected that plaintiff would continue to provide

           service to Landstar for a number of years; she testified that “I never expected to lose that

               5
                Defendant’s objection was based on the fact that plaintiff claimed to have a six-year history with
       Landstar, but based its damages calculations on the two years of records it had available. Defense counsel
       argued that he could not effectively cross-examine Jovanovic-Calasan concerning the amount of damages
       without those additional records. However, the damages calculation is not at issue on appeal.
                                                           9
       No. 1-16-0651


          client ever. There was no reason for us to lose him.” Prior to the incident, “[w]e received a

          lot of calls from Landstar Denver office to cover their freight, their shipments, and ever since

          that happened we never received another call from them at all, never ***. We do still get

          their emails. We are not taken off the email list, but every time I reply, we never get any

          responses or anything like that.”

¶ 26          She testified that “Landstar was one of our biggest customers from the sprinter loads, and

          because of *** what had happened, we did lose that Denver agent for Landstar, and this

          financial whole situation with lawyer costs, everything put us in a burden, so we had to

          change and rearrange our policy of doing freight differently.”

¶ 27          On cross-examination, Jovanovic-Calasan testified that the text messages dispatching

          deliveries did not contain information identifying the customer. She further testified that

          plaintiff was not guaranteed any amount of business from Landstar and Landstar was free to

          stop using plaintiff anytime it chose to do so. On redirect, Jovanovic-Calasan reiterated that

          during the six years it had been a customer, Landstar had never had any periods in which it

          stopped using plaintiff as a carrier.

¶ 28                                               2. George Ilibasic 6

¶ 29          George Ilibasic testified on plaintiff’s behalf that he worked at plaintiff as a dispatcher in

          late 2013 and early 2014, assigning plaintiff’s drivers deliveries. At that time, plaintiff had 38

          drivers, approximately 10 of whom Ilibasic would dispatch personally; the rest would be

          dispatched by Jovanovic-Calasan. Ilibasic testified that plaintiff’s drivers were informed that

          plaintiff delivered expedited freight that needed to be delivered as soon as possible.




              6
                  Ilibasic was technically plaintiff’s first witness, due to his availability.
                                                               10
       No. 1-16-0651


¶ 30          Ilibasic testified that the relationship between plaintiff and defendant began in November

          2013, and that he was present for the initial meetings between the two, along with Jovanovic-

          Calasan and Stankiewicz, defendant’s agent. Stojkowski, defendant’s owner, was not present

          for the meetings, and Ilibasic had never met him in person but had only spoken with him over

          the phone. At the first meeting, Jovanovic-Calasan explained the way that plaintiff operated

          to Stankiewicz, which included an explanation that plaintiff was delivering expedited freight

          that needed to be delivered as soon as possible.

¶ 31          Ilibasic testified that when he dispatched shipments to defendant, he did so through

          Stankiewicz, who was the only person Ilibasic dealt with at that company. Ilibasic explained

          that when a shipment came in, “we would take the shipment information immediately, and

          we would send it to [Stankiewicz] via text message. *** [W]e would send the mileage, how

          long of a run it was, where the pickup was, where the destination was, if there was any

          contact that had to be contacted there.” If there was a “dire need for the commodity to be

          picked up immediately” and Stankiewicz did not respond, Ilibasic would call him to find out

          the driver’s status.

¶ 32          Ilibasic testified that on January 3, 2014, Jovanovic-Calasan was out of the country, and

          he was “dealing basically with day-to-day business” himself. He received a phone call from

          Stankiewicz in the morning, indicating that two of defendant’s vans were available for

          deliveries, and within an hour and a half, Ilibasic had shipments for both—one for Bronco

          and one for Landstar. After the shipments were picked up, Ilibasic received an update from

          Stankiewicz at approximately 4 p.m. and was “texting back and forth” with him.

¶ 33          At approximately 8:30 p.m., Ilibasic received a phone call from Stojkowski “basically

          stating that he was going to take the freight hostage unless we paid him $27,000 immediately


                                                      11
       No. 1-16-0651


          or if [Ilibasic] could give him [Jovanovic-Calasan’s] Mercedes as collateral.” This was the

          first time that Ilibasic had ever spoken with Stojkowski, as all of plaintiff’s communications

          with defendant were through Stankiewicz. Ilibasic was at a restaurant at the time, and

          provided the restaurant’s fax number to Stojkowski for him to send the invoices; Stojkowski

          faxed “a roll of register tape with just a bunch of numbers on it, which added up to $27,000.”

          Ilibasic immediately tried to contact Jovanovic-Calasan, but she was in Serbia, in a remote

          area in which she did not have an internet connection. Ilibasic was not able to speak with her

          until approximately 1:30 a.m. on the morning of January 4.

¶ 34         Ilibasic testified that Landstar was one of plaintiff’s top five customers. However, after

          this incident, plaintiff “lost all business with Landstar.” Ilibasic attempted to call Landstar

          and spoke with several dispatchers, as well as Jonathan Hauger, who was “the top guy there,”

          about the delivery issue. He called Landstar on January 8 or 9, after the shipment had been

          delivered, and informed Hauger of that fact. Plaintiff later attempted to obtain new shipments

          from Landstar, “but [Hauger] wouldn’t deal with us anymore.”

¶ 35         On cross-examination, Ilibasic testified that plaintiff did not have a contract with

          Landstar and dealt with Landstar on a load-to-load basis. Ilibasic also testified that when

          defendant’s driver picked up the Landstar shipment, he would have been given the bill of

          lading; the bill of lading did not contain Landstar’s name and the shipment was not delivered

          to Landstar. Ilibasic further testified that the text message did not indicate that the shipment

          was a Landstar shipment.




                                                      12
       No. 1-16-0651


¶ 36                                          3. Tomasz Stankiewicz

¶ 37           Plaintiff also called Tomasz Stankiewicz, the general manager of defendant at the time of

           the incident, as a witness 7 on plaintiff’s behalf; Stankiewicz explained that while he was

           defendant’s general manager, he referred to himself as a “partner” with Stojkowski,

           defendant’s owner, when dealing with plaintiff. Stankiewicz testified that part of his job was

           to communicate with Jovanovic-Calasan and Ilibasic and to receive their dispatches;

           Jovanovic-Calasan and Ilibasic never spoke to defendant’s drivers.

¶ 38           Stankiewicz testified that he “understood very well” that plaintiff handled expedited

           shipments and that it was “especially important” that those shipments be delivered on time.

           Stankiewicz was also familiar with the two shipments that were held by defendant and was

           the one who communicated to plaintiff that the loads would not be delivered. Stankiewicz

           testified that he was not the person who made the decision to hold the loads, but he agreed

           with the decision; Stojkowski was the one who decided that “the shipment isn’t going

           anywhere until we get paid.”

¶ 39           Stankiewicz testified that a week before the incident, Stojkowski had mentioned wanting

           to hold a load hostage to try to get the payment defendant believed it was due. However,

           Stankiewicz testified that “he had this idea a week earlier, he didn’t do it, and I pretty much

           forgot about it.”

¶ 40           Stankiewicz testified that at the time defendant’s drivers picked up the two loads, he was

           unaware that they belonged to Landstar and Bronco, but Ilibasic informed him of that fact

           when Stankiewicz contacted him to inform him that the shipments would not be delivered.

           Plaintiff’s counsel showed Stankiewicz his deposition testimony in which he testified that he

               7
                The trial transcript does not reflect that Stankiewicz was expressly called as an adverse witness,
       but simply states that he was called “as a witness *** on behalf of the Plaintiff.”
                                                           13
       No. 1-16-0651


           knew that the loads belonged to Landstar and Bronco when defendant held them, but at trial,

           Stankiewicz testified that he learned that information only after the loads were picked up.

¶ 41           Stankiewicz was also asked about his text message to Jovanovic-Calasan in which he told

           her that Stojkowski was going to contact plaintiff’s customers:

                       “Q. You told her that you were going to—[Stojkowski] was going to contact the

                   customers on the loads?

                       A. Okay.

                       Q. Is that right?

                       A. That would be [the] wise thing to do; right?”

           However, Stankiewicz denied contacting Landstar or Bronco and testified that “we didn’t

           contact the customer. [The] [c]ustomer contact[ed] us.” Stankiewicz also disagreed with

           plaintiff’s counsel’s characterization of his statement as a “threat” to contact plaintiff’s

           customers, testifying that it “would be [a] wise thing” to have a conversation with Jovanovic-

           Calasan “about the consequences of [plaintiff’s] actions.”

¶ 42                                         4. Krzysztof Stojkowski

¶ 43           Finally, plaintiff called Krzysztof Stojkowski, defendant’s owner, to testify on plaintiff’s

           behalf. 8 Stojkowski testified that Stankiewicz dealt with plaintiff on a day-to-day basis for

           dispatching, while an individual named Adam Gonzalez 9 dealt with plaintiff concerning

           billing; Stojkowski did not have any personal interaction with plaintiff prior to January 4,

           2014. Stojkowski testified that he was aware that plaintiff’s loads were expedited, meaning



               8
                 As with Stankiewicz, the trial transcript does not reflect that Stojkowski was expressly called as
       an adverse witness, but simply states that he was called “as a witness *** on behalf of the Plaintiff.”
               9
                 Stojkowski testified that Gonzalez was not an employee of defendant but was an employee of
       Pol Credit, another company that Stojkowski owned.
                                                            14
       No. 1-16-0651


          that it was cargo that could not be delayed; he knew that “if an expedited load is late, that

          would have big problems, not just for [plaintiff] but for [plaintiff’s] customers as well.”

¶ 44         Stojkowski testified that by January 4, defendant had a “big problem” with receiving

          payment from plaintiff. Due to this perceived payment issue, on January 3, Stojkowski

          personally made the decision not to deliver two shipments on time. Stankiewicz instructed

          the drivers to drive to defendant’s office, and Stojkowski took their keys and possession of

          both sprinter vans. Stojkowski testified that while he now knew that the loads belonged to

          Landstar and Bronco, he did not know the identity of the customers at the time defendant

          picked up the shipments.

¶ 45         Stojkowski testified that he knew that Landstar was the customer on one of the loads by

          January 7, because he spoke to Jonathan Hauger of Landstar. Stojkowski testified:

                       “I told him that I am in possession of the load, but I do have that load because we

                 have a dispute of payment, that I didn’t get paid for over 60 days. At that time it was

                 like 65 days. First invoice was never paid. So I said, ‘I am holding the load.’ ”

          According to Stojkowski, Hauger informed him that defendant could go through plaintiff’s

          insurance company to recover any payments it was owed and Stojkowski then decided to

          deliver the load.

¶ 46         Stojkowski testified that since the incident, defendant had transported several loads for

          Landstar directly. At the time of the incident, defendant had recently signed an agreement to

          transport cargo for Landstar and Stojkowski testified that he did not want to jeopardize that

          relationship:

                       “[A] month and a half earlier we [had] already signed an agreement with

                 Landstar. That [was] when I [found] out this is a Landstar company.


                                                       15
       No. 1-16-0651


                       And this is a Landstar agent that is calling me and telling me that I can get paid

                 from the insurance company, so of course I don’t want to jeopardize [a] future

                 relationship with this company, when I just signed a contract, but by then we didn’t

                 even [deliver] the one load yet for Landstar.

                       Q. You knew that a failure to deliver this particular load would jeopardize a

                 relationship with Landstar?

                       A. With the company of Landstar, it’s a very good possibility. I am not sure what

                 the consequences [were], but at that time, like I told you before, since Landstar told

                 me I can get paid from her insurance company, I decided to deliver the next day.

                       Q. Are you saying that you didn’t understand that a failure to deliver the shipment

                 would jeopardize a relationship with Landstar?

                       A. Yes, I did understand that.”

          However, Stojkowski testified that he “[didn’t] know” whether a failure to deliver the load

          would jeopardize plaintiff’s relationship with Landstar as well.

¶ 47         Immediately after this testimony, plaintiff rested and defendant began its case in chief by

          calling Stojkowski as its first witness. He testified that by the end of December 2013,

          defendant had not been paid anything by plaintiff and was owed approximately $27,000. He

          decided that he would hold the two loads from plaintiff until defendant was paid. At the time,

          he was unaware of the identity of plaintiff’s customers.

¶ 48         On cross-examination by plaintiff’s counsel, Stojkowski testified that he was informed

          after he took possession of the loads that one of them belonged to Landstar.




                                                         16
       No. 1-16-0651


¶ 49                                           E. Trial Court Order

¶ 50           On September 30, 2015, the trial court entered judgment in favor of plaintiff and against

           defendant on plaintiff’s complaint in the amount of $64,141.58, consisting of $45,141.58 in

           lost profit damages and $22,000 in punitive damages. 10 The court entered judgment in favor

           of defendant and against plaintiff on defendant’s counterclaim in the amount of $28,922.16,

           consisting of $26,597.60 in unpaid invoices and $2,324.56 in prejudgment interest. After

           subtracting the two numbers, the court entered a net judgment in favor of plaintiff and against

           defendant in the amount of $38,219.42.

¶ 51           The court stated that its judgments were based on the following findings of fact and

           conclusions of law, stated in open court. The court found defendant liable for breach of

           contract, conversion, and tortious interference with a prospective economic advantage. With

           respect to the count of tortious interference, the court found that plaintiff demonstrated that it

           had a reasonable expectation of entering into future contracts for shipment with Landstar

           even though it had no underlying contractual relationship with Landstar. The court found that

           plaintiff’s witnesses had testified that plaintiff had enjoyed a prosperous six-year relationship

           with Landstar and was retained to transport Landstar shipments on a regular basis; the court

           further found that plaintiff had introduced evidence that plaintiff handled over 100 loads for

           Landstar over the two-year period prior to January 2014 and that “[t]he fact that the Plaintiff

           and Landstar did not have a formal contract doesn’t void a cause of action. All that is

           required is that the Plaintiff establish a reasonable expectancy of entering into a valid

           business relationship, which the Plaintiff has done.”




               10
                  The court also entered judgment in favor of Stankiewicz on all counts of plaintiff’s complaint
       relating to him.
                                                           17
       No. 1-16-0651


¶ 52         The court found that defendant knew of plaintiff’s expectancy, finding that “[a] defendant

          need not have knowledge of the specific details of a plaintiff’s respective business relation,

          and Illinois courts have held it to be sufficient where a defendant had a general knowledge of

          the plaintiff’s business relationships and not knowledge of specific customers or the nature of

          the relationship.” The court noted that defendant admitted that it knew that shipments were

          time-critical and that delivering a shipment late could result in significant problems. The

          court found that Stankiewicz testified that he learned that one of the loads belonged to

          Landstar on January 3, when he spoke with Ilibasic. The court further found that Stojkowski

          “knew it was Landstar *** by January 3 at the latest, and that was underscored by the fact

          that he actually had telephone conversations with Landstar’s agent.”

¶ 53         The court also found that plaintiff had established by a preponderance of the evidence

          that defendant intentionally interfered with plaintiff’s relationship with Landstar. The court

          found that “[b]y January 4, 2014 the Defendant threatened to contact the customer for whom

          the shipments were to be made to let them know why Defendant was refusing to deliver

          them. [Stojkowski] subsequently did just that, telling Landstar through its Agent, Jonathan

          Hauger that Defendant was refusing to deliver the shipment because it hadn’t been paid.”

¶ 54         Finally, the court found that the evidence established that “it was more likely than not

          *** that as a result of the Defendant refusing to deliver the shipments to Landstar and telling

          Landstar that Plaintiff hadn’t paid them that Landstar never did business with Plaintiff

          again.” The court awarded plaintiff lost profits over a two-year period amounting to

          $45,141.58, based on the two years of records that it had submitted; the court noted that

          plaintiff had asked for six years of lost profits, based on its six-year history with Landstar,

          but the court found that there was no documentation as to the earlier four years.


                                                      18
       No. 1-16-0651


¶ 55         The court also awarded plaintiff punitive damages in the amount of $22,000, which it

          noted were appropriate in cases in which the defendant acted willfully or with such gross

          negligence as to indicate a wanton disregard for the rights of others. With respect to punitive

          damages, the court found:

                       “The evidence established the following:

                       The Defendant through its agents knew that the principal of the Plaintiff was

                 leaving the country on or about December 24.

                       Up to that point in time the Defendant also knew it had not provided bills of

                 lading in support of all of its deliveries and that Plaintiff was under an obligation to

                 pay Defendant’s Agent, Trans Am, yet demanded direct payment in any event.

                       Defendant also knew the damages Plaintiff would incur if shipments were

                 delayed, and notwithstanding all of this the Defendant intentionally kept two

                 shipments hostage.

                       Based on the willful nature of the Defendant’s action the Court awards punitive

                 damages in the amount of $22,000. Finding this to be an appropriate award based on

                 all the evidence.”

¶ 56         On October 30, 2015, defendant filed a motion to reconsider, which was denied, and this

          appeal follows.

¶ 57                                            ANALYSIS

¶ 58         On appeal, defendant raises two issues. Defendant first argues that the trial court erred in

          entering judgment against it on the tortious interference. Defendant also argues that the trial

          court erred in awarding plaintiff punitive damages. As an initial matter, defendant asks this

          court to review these issues de novo, arguing that it is the application of the witnesses’

                                                      19
       No. 1-16-0651


          testimony to the law that is at issue, not the testimony itself. However, defendant provides no

          support for this argument. The only case defendant cites is Matthews v. Avalon Petroleum

          Co., 375 Ill. App. 3d 1, 5 (2007) (quoting Redmond v. Socha, 216 Ill. 2d 622, 633 (2005)),

          which simply provides that “ ‘[a] standard of review applies to an individual issue, not to an

          entire appeal. Each question raised in an appeal is subject to its own standard of review.’ ”

          Accordingly, as we did in Matthews, we discuss the standard of review for each issue in our

          analysis of that issue.

¶ 59                                       I. Tortious Interference

¶ 60          Defendant first argues that the trial court erred in entering judgment against it on the

          count of tortious interference with a prospective economic advantage. “The standard of

          review in a bench trial is whether the judgment is against the manifest weight of the

          evidence. [Citation.] A reviewing court will not substitute its judgment for that of the trial

          court in a bench trial unless the judgment is against the manifest weight of the evidence.

          [Citation.]” Chicago’s Pizza, Inc. v. Chicago’s Pizza Franchise, Ltd. USA, 384 Ill. App. 3d
849, 859 (2008). “ ‘A judgment is against the manifest weight of the evidence only when the

          opposite conclusion is apparent or when findings appear to be unreasonable, arbitrary, or not

          based on evidence.’” Chicago’s Pizza, 384 Ill. App. 3d at 859 (quoting Judgment Services

          Corp. v. Sullivan, 321 Ill. App. 3d 151, 154 (2001)). Additionally, as the trier of fact, the trial

          judge is in the best position to judge the credibility of the witnesses and to determine the

          weight to be given to their testimony. Chicago’s Pizza, 384 Ill. App. 3d at 859. “When

          contradictory testimony that could support conflicting conclusions is given at a bench trial,

          an appellate court will not disturb the trial court’s factual findings based on that testimony

          unless a contrary finding is clearly apparent.” Chicago’s Pizza, 384 Ill. App. 3d at 859.


                                                        20
       No. 1-16-0651


¶ 61         In the case at bar, the trial court found defendant liable for tortious interference with a

          prospective economic advantage. “ ‘[T]o prevail on a claim for tortious interference with a

          prospective economic advantage, a plaintiff must prove: (1) his reasonable expectation of

          entering into a valid business relationship; (2) the defendant’s knowledge of the plaintiff’s

          expectancy, (3) purposeful interference by the defendant that prevents the plaintiff’s

          legitimate expectancy from ripening into a valid business relationship; and (4) damages to

          the plaintiff resulting from such interference.’ ” Dowd & Dowd, Ltd. v. Gleason, 181 Ill. 2d
460, 484 (1998) (quoting Fellhauer v. City of Geneva, 142 Ill. 2d 495, 511 (1991)); see also

          Anderson v. Vanden Dorpel, 172 Ill. 2d 399, 406-07 (1996). On appeal, defendant challenges

          only the third element, namely, the causation element.

¶ 62         Defendant argues that the trial court’s finding that defendant’s conduct caused Landstar

          to cease doing business with plaintiff was “based on speculative evidence” and therefore,

          plaintiff did not establish that defendant purposely interfered with plaintiff’s expectancy and

          caused a termination of plaintiff’s expectancy. We do not find this argument persuasive.

¶ 63         First, defendant argues that plaintiff should have called representatives of Landstar as

          witnesses to testify as to the reason for the loss of business. However, the only case plaintiff

          cites in support of this proposition is Malatesta v. Leichter, 186 Ill. App. 3d 602, 604-07

          (1989), a case in which representatives of General Motors testified to the reasons that the

          plaintiff’s application to purchase a dealership had been rejected. Malatesta does not contain

          any suggestion that such testimony is required in order to prove tortious interference with a

          prospective economic advantage and therefore is not instructive to defendant’s argument that

          “[t]he only way not to have speculative evidence would have been to have testimony from

          Landstar as to why they ceased doing business with the Plaintiff.”


                                                      21
       No. 1-16-0651


¶ 64         Furthermore, “[a] party need not prove [its] case using direct evidence[.]” Prignano v.

          Prignano, 405 Ill. App. 3d 801, 818 (2010). “The trial judge, as fact finder, is entitled to

          draw reasonable inferences from the testimony and evidence presented at trial.” 1472 N.

          Milwaukee, Ltd. v. Feinerman, 2013 IL App (1st) 121191, ¶ 31. “Circumstantial evidence

          will suffice whenever an inference may reasonably be drawn therefrom.” Dowd & Dowd,

          Ltd. v. Gleason, 352 Ill. App. 3d 365, 376 (2004) (citing Grewe v. West Washington County

          Unit District No. 10, 303 Ill. App. 3d 299, 303 (1999)).

¶ 65         In the case at bar, there was ample evidence in the record to support an inference that it

          was defendant’s conduct that caused Landstar to cease doing business with plaintiff.

          Plaintiff’s owner and employee both testified that prior to the incident, plaintiff enjoyed a

          longstanding relationship with Landstar; plaintiff also submitted documentation showing that

          it had delivered over 100 loads for Landstar in the two years prior to the incident. Defendant

          admitted, though both Stankiewicz and Stojkowski, that it picked up Landstar’s shipment and

          held it, despite knowing that it was an expedited shipment that needed to be delivered

          immediately. Furthermore, Stankiewicz’s text message to Jovanovic-Calasan told her that

          Stojkowski would be contacting Landstar to inform Landstar of the reason that the load was

          being held, and Stojkowski testified that he, in fact, spoke with Landstar’s agent and

          informed him that defendant was holding the load because of a payment dispute with

          plaintiff. The load was finally delivered several days late, and Landstar refused to have any

          contact with plaintiff and has ceased to utilize plaintiff’s services since. Thus, we cannot find

          that it was against the manifest weight of the evidence for the trial court to draw the inference

          that it was defendant’s conduct that caused the loss of Landstar’s business.




                                                       22
       No. 1-16-0651


¶ 66         Defendant argues that “[i]t is just as plausible that Landstar ceased its business

          relationship with Plaintiff[] because Landstar discovered that Plaintiff was converting the

          money it was paid by Landstar by not paying its Lessees.” However, defendant is asking us

          to reweigh the evidence, a task that we will not undertake on appeal. See Best v. Best, 223 Ill.
2d 342, 350-51 (2006) (“A reviewing court will not substitute its judgment for that of the

          trial court regarding the credibility of witnesses, the weight to be given to the evidence, or the

          inferences to be drawn” from the evidence). Moreover, the fact that defendant can posit an

          alternate explanation does not mean that the trial court’s finding that plaintiff had proven its

          case by a preponderance of the evidence was against the manifest weight of the evidence. “In

          civil actions, circumstantial evidence is not limited to instances where the circumstances

          support only one logical conclusion; instead, the sole limitation on the use of circumstantial

          evidence is that the inferences drawn therefrom be reasonable.” Eskridge v. Farmers New

          World Life Insurance Co., 250 Ill. App. 3d 603, 610 (1993). Here, all of the inferences drawn

          by the trial court were reasonable. Defendant argues that “[t]he evidence *** is clear that

          Plaintiff converted the money it was paid and failed to pay Defendant.” However, that

          statement is not supported by the record on appeal. Defendant’s counterclaim was for breach

          of contract, not conversion, and the trial court only found that defendant was owed

          $26,597.60 in unpaid invoices. There is no basis for a contention that plaintiff converted any

          funds. Accordingly, we cannot find that defendant’s alternate theories for Landstar’s

          cessation of business with plaintiff render the trial court’s findings to be against the manifest

          weight of the evidence.

¶ 67         Finally, defendant argues that the information that Stojkowski conveyed to Landstar,

          “namely[,] that he was not being paid,” was truthful and therefore, there could be no liability


                                                       23
No. 1-16-0651


   for tortious interference with a prospective economic advantage. To prevail on a claim for

   tortious interference, “a plaintiff must show not merely that the defendant has succeeded in

   ending the relationship or interfering with the expectancy, but ‘purposeful interference’—that

   the defendant has committed some impropriety in doing so.” Dowd & Dowd, Ltd. v. Gleason,

   181 Ill. 2d 460, 485 (1998). Defendant argues that “no award for Tortious Interference can be

   based on truthful statements,” pointing to this court’s holding in Atanus v. American Airlines,

   Inc., 403 Ill. App. 3d 549 (2010). However, in Atanus, we make no such statement. In that

   case, we considered whether the plaintiff was required to prove that the defendant had

   transmitted untruthful information in a situation where the plaintiff had included allegations

   in his complaint alleging that the information was untrue. Atanus, 403 Ill. App. 3d at 554

   (“Plaintiff’s main argument on appeal is that he is not required to establish that defendants

   transmitted untruthful information to S&C. However, that is exactly what plaintiff alleged in

   his complaint and thus is what he must establish in order to survive summary judgment.”).

   We also noted that the supreme court has indicated that “giving proper and accurate reports

   ‘cannot represent an unjustified interference.’ ” Atanus, 403 Ill. App. 3d at 555 (quoting

   Voyles v. Sandia Mortgage Corp., 196 Ill. 2d 288, 301 (2001)). We found that “[t]his

   reasoning seems to indicate that where a business entity provides accurate and proper reports

   to another entity in a reasonable business transaction, providing those reports should not

   constitute intentional interference.” Atanus, 403 Ill. App. 3d at 556. Thus, we upheld the trial

   court’s finding that the plaintiff was required to establish that the defendants’ intentional

   interference consisted of providing the other entity with false information. Atanus, 403 Ill.

   App. 3d at 556.




                                               24
       No. 1-16-0651


¶ 68         The instant case bears no similarity to Atanus. This was not a situation in which “a

          business entity provides accurate and proper reports to another entity in a reasonable business

          transaction.” Atanus, 403 Ill. App. 3d at 556. Instead, defendant chose to insert itself into the

          relationship between plaintiff and Landstar by (1) purposely causing Landstar’s shipment to

          be delayed and (2) contacting Landstar directly and informing it that the shipment was

          delayed due to a “dispute of payment” between plaintiff and defendant. Defendant did so

          while knowing that a delay in shipment would cause problems for plaintiff, as well as

          plaintiff’s customers, and while knowing that the delay in shipment could jeopardize a

          relationship with Landstar. Furthermore, we note that Jovanovic-Calasan testified that until

          defendant held the loads, she was unaware that there was an issue with defendant’s payments

          because she testified that she sent two checks to defendant’s bill factoring company and was

          unaware that the company had not received them. Thus, it is not even clear that Stojkowski’s

          statement that there was a “dispute of payment” was true at the time. Consequently, the trial

          court’s finding that there was an “intentional and unjustified interference by the defendant

          that induced or caused” the termination of plaintiff’s business with Landstar (Anderson, 172
Ill. 2d at 406-07) was not against the manifest weight of the evidence and we affirm the

          judgment in favor of plaintiff.

¶ 69                                        II. Punitive Damages

¶ 70         Defendant, in a one-sentence argument, also contends that the trial court erred in

          awarding plaintiff punitive damages, claiming that if we reverse the judgment as to tortious

          interference, we must also reverse the award of punitive damages. However, as noted, we

          affirm the trial court’s judgment as to the tortious interference count, and defendant makes no

          argument that imposition of punitive damages was improper based on the finding of tortious


                                                       25
       No. 1-16-0651


          interference. Punitive damages may be awarded in a tortious interference action “where the

          plaintiff has specifically alleged actual malice, defined as a positive desire and intention to

          injure.” (Internal quotation marks and citations omitted.) Reuben H. Donnelley Corp. v.

          Brauer, 275 Ill. App. 3d 300, 313 (1995). “Whether to award punitive damages is an issue

          that we leave to the sound discretion of the trial court, which decision will not be disturbed

          absent an abuse of discretion.” Dowd & Dowd, 352 Ill. App. 3d at 388 (citing Levy v. Markal

          Sales Corp., 268 Ill. App. 3d 355, 379 (1994)). Here, as noted, defendant makes no argument

          that the trial court abused its discretion in awarding punitive damages on the tortious

          interference count, and we find no such abuse of discretion.

¶ 71                                         CONCLUSION

¶ 72         For the reasons set forth above, the trial court’s finding that defendant was liable for

          tortious interference with a prospective economic advantage was not against the manifest

          weight of the evidence and its award of punitive damages was not an abuse of discretion.

¶ 73         Affirmed.




                                                      26